Citation Nr: 0413837	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-07 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active duty from January 1960 to February 
1964.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  The veteran 
and his representative presented testimony before the 
undersigned Veterans Law Judge at a hearing at the September 
2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for residuals of a back 
injury.  He contends that he has had ongoing low back 
problems since his in-service injury.  

The service medical records show the veteran was injured in 
April 1962 when he was pinned between a truck tail gait and 
another vehicle.  Although the veteran testified that he lost 
consciousness at that time (Transcript, p. 5 (Sept. 2003)), 
the medical records state he did not lose consciousness.  
Following initial evaluation he was evacuated to a military 
hospital.  Physical examination on admission was essentially 
negative except for a questionable contusion of the left 
intra scapular region.  He was placed on bed rest and 
observation.  Chest x-ray examination was negative.  After 
nine days hospitalization of observation there was no intra-
abdominal injury found and he was discharged to duty.  During 
the November 1963 separation medical examination the spine 
and musculoskeletal system was normal.  

The veteran submitted private medical treatment records in 
support of his claim.  They include records from his treating 
chiropractor, G. L. Meyer, D.C., which are date from 1992 
though 2002.  Dr. Meyer stated in a May 2002 statement that 
he had treated the veteran since June 1979 for a lumbar 
segmental dysfunction with accompanying paraspinal muscle 
spasm.  The veteran testified that Dr. Meyer has treated him 
since 1979.  Transcript, p. 13 (Sept. 2003).  The evidence 
does not appear to include the treatment records dated prior 
to 1992.  They do include a medical history record dated in 
August 1994, which shows the veteran sustained a neck and 
back injuries lifting plywood in September 1993.  The veteran 
also testified that he has received additional treatment from 
Dr. Meyer subsequent to 1992.  Transcript, p. 10 (Sept. 
2003).  It appears that all the treatment records have not 
been obtained.  

There is a medical treatment record dated on June 11, 1979, 
but it is not clear who is the treating health care 
professional.  The veteran complained of back pain, which 
began when he slipped while carrying plywood.  He reported 
having the same problem in 1976 but otherwise denied a prior 
medical history of injury.  

The veteran testified that he has received treatment for his 
back problems in Colorado, New Jersey, Tennessee, Georgia and 
other places he had been.  Transcript, p. 13 (Sept. 2003).  
These treatment records have not been obtained.  

In his May 2002 statement Dr. Meyer opined that the veteran's 
back problems are the result of an injury during active 
service.  The veteran testified that Dr. Meyer did not review 
his service medical records prior to rendering this opinion.  
Transcript, p. 15 (Sept. 2003).  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature, extent and 
etiology of the veteran's claimed disability.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (2003).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should request appellant 
to identify the names, addresses, and 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who possess additional 
records referable to treatment for his 
claimed back disability.  The veteran 
testified that Dr. Meyer has treated him 
since 1979, but the evidence does not 
appear to include the treatment records 
dated prior to 1992.  The also veteran 
testified that he had received treatment 
for his back problems in Colorado, New 
Jersey, Tennessee, Georgia and other 
places he had been.  The veteran should 
provide details regarding his post-
service treatment and he should provide 
all necessary written releases for these 
records.  If any of the identified 
records cannot be obtained the VBA AMC 
should notify appellant of such and 
describe the efforts used in requesting 
these records.  

3.  After completion of # 1-2, the VBA 
AMC should arrange for a VA examination 
to determine the nature, severity and 
etiology of the claimed back disability.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior the 
examination.  

After a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following 
questions:

Does the veteran currently have a back 
disorder, and if so, what is the 
appropriate diagnosis of this disorder?  

If the veteran has a current back 
disorder, is it more likely, less likely, 
or equally as likely as not that this 
disorder is due to the injury sustained 
in April 1962?  The examiner should 
address the findings reported in the 
service medical records, the November 
1963 separation medical examination, and 
the history reported in the post-service 
medical records when rendering this 
opinion.  

4.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issue on appeal.  If the requested 
benefit is not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires all claims that are remanded by the Board or 
by the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


